Motions by defendants-appellants to dispense with printing granted only insofar as to permit the appeal to be heard upon the original record, without printing the same, except that a certified copy of the indictment shall be substituted in place of the original indictment, but upon printed appellants’ points; the original record and appellants’ printed points to be filed with this court, on or before December 31, 1960, with notice of argument for the February 1961 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, Yalente and McNally, JJ.